Case 2:20-cr-20382-PDB-RSW ECF No. 12, PageID.60 Filed 01/06/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                                             Case No. 20-cr-20382

v.                                           Hon. Paul D. Borman

D-1 DENNIS WILLIAMS,

             Defendant.
                                /

          STIPULATION TO ADJOURNMENT OF SENTENCING

      The parties, through undersigned counsel, stipulate to adjourning the

defendant Dennis Williams’s sentencing hearing to March 2, 2021 at 2:00 PM.

The parties seek additional time to review the Presentence Investigation Report,

respond (if necessary) to the report, and prepare sentencing memoranda.

So stipulated:

 s/Steven P. Cares                            s/Terra Reynolds (w/ consent)
Assistant U.S. Attorney                      Attorney for Defendant
211 W. Fort Street, Ste. 2001                330 North Wabash Ave., Ste. 2800
Detroit, MI 48226                            Chicago, IL 60611
(313) 226-9139                               (312) 876-7640
Steven.Cares@usdoj.gov                       Terra.Reynolds@lw.com




                                       -1-
Case 2:20-cr-20382-PDB-RSW ECF No. 12, PageID.61 Filed 01/06/21 Page 2 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                                               Case No. 20-cr-20382

v.                                             Hon. Paul D. Borman

D-1 DENNIS WILLIAMS,

            Defendant.
                                /

                ORDER ADJOURNING SENTENCING DATE

      Upon this Court’s consideration of the parties’ stipulation for an

adjournment of the sentencing date and the Court being apprised of all pertinent

circumstances, IT IS ORDERED THAT the sentencing date in this matter is

scheduled for March 2, 2021 at 2:00 PM. SO ORDERED.



                                       s/Paul D. Borman
                                       Hon. Paul D. Borman
                                       United States District Judge

Entered: January 6, 2021




                                         -2-
